Case 0:20-cv-61690-AHS Document 15 Entered on FLSD Docket 10/20/2020 Page 1 of 2




                              UNITED STATES DISTRICT COURT
                              SOUTHERN DISTRICT OF FLORIDA
                                FT. LAUDERDALE DIVISION

                               CASE NO.: 20-cv-61690-SINGHAL


  DEBRON WALLEN,
  SANJAY SHAKES, Individually and
  On Behalf of All Others Similarly Situated,

         Plaintiffs,

  vs.

  SVENSK MANAGEMENT, INC. &
  RICHARD FERNBACH,

        Defendants.
  _________________________________/

                 NOTICE OF APPEARANCE OF COUNSEL FOR DEFENDANTS

         Defendant SVENSK MANAGEMENT, INC., and Defendant RICHARD FERNBACH.,

  hereby gives notice of the appearance of Aaron Reed, Esq. of Littler Mendelson, P.C., as counsel

  for Defendants in the instant action. Defendants respectfully request that Mr. Reed’s appearance

  be reflected in the Court’s docket report and that all pleadings, notices and correspondence be

  sent to Mr. Reed, whose contact information is as follows:

                                                  Aaron Reed
                                            Littler Mendelson, P.C.
                                              Wells Fargo Center
                                        333 S.E. 2nd Avenue, Suite 2700
                                             Miami, Florida 33131
                                              Tel: (305) 400-7500
                                              Fax: (305) 603-2552
                                           E-mail: areed@littler.com
Case 0:20-cv-61690-AHS Document 15 Entered on FLSD Docket 10/20/2020 Page 2 of 2




  DATED this 20th day of October 2020.        Respectfully submitted,

                                              LITTLER MENDELSON, P.C.
                                              Wells Fargo Center
                                              333 S.E. 2nd Avenue, Suite 2700
                                              Miami, Florida 33131
                                              Tel: (305) 400-7500
                                              Fax: (305) 603-2552

                                              By: /s/ Aaron Reed
                                              Aaron Reed
                                              Florida Bar No. 0557153
                                              E-mail: areed@littler.com
                                              Stella S. Chu
                                              Florida Bar No. 060519
                                              E-mail: sschu@littler.com

                                             Counsel for Defendants


  4813-8594-4271.1 109338.1001




                                         2
